          Case 3:17-cv-01765-CSH Document 61 Filed 07/31/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 Stanley Works Israel LTD. f/k/a Zag Industries,
 LTD.


                         Plaintiff,
                                                               Case No. 3:17-cv-01765-CSH
         vs.

 500 Group, Inc. and Paolo Tiramani,

                         Defendants.

                   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Rule 56 of the Local

Rules of Civil Procedure, the Defendants, 500 Group, Inc. (“500 Group”) and Paolo Tiramani

(“Tiramani”) (“collectively, Defendants”), hereby move for Summary Judgment with respect to

all claims asserted by the Plaintiff, Stanley Works Israel LTD. f/k/a Zag Industries, LTD (“SWI”

or “Plaintiff”).

        As set forth with greater particularity in the accompanying Memorandum of Law, as

supported by the Affidavit of Paolo Tiramani, with exhibits, and the Declaration of Robert M.

Barrack, with exhibits, there is no genuine dispute of material fact that Plaintiff cannot prevail as

a matter of law on its claims for breach of contract, unjust enrichment or violation of the

Connecticut Unfair Trade Practices Act (“CUTPA).

        500 Group is entitled to summary judgment on the breach of contract claim because (1)

the Settlement Agreement at issue unambiguously does not authorize Plaintiff to pay 500 Group

less than $10 million, nor does it require 500 Group to refund any portion of that amount to

Plaintiff for a purported tax liability; (2) there is no genuine dispute of material fact that under

the Settlement Agreement 500 Group permanently transferred and assigned to Plaintiff all rights


ORAL ARGUMENT REQUESTED
         Case 3:17-cv-01765-CSH Document 61 Filed 07/31/20 Page 2 of 3




to certain patents, and thus the recited $4 million for prepaid “future royalties,” was in name

only, and thus no tax was owed for such misnamed “royalties;” and (3) 500 Group never agreed

to modify the Settlement Agreement.

       500 Group is entitled to summary judgment of the unjust enrichment claim, because there

is no dispute that the subject matter of this claim is covered by the scope of the Settlement

Agreement, which both parties agree is valid and enforceable.

       Finally, both Defendants are entitled to summary judgment on the CUTPA claim,

because there is no genuine dispute of material fact that the alleged wrongful conduct is not

intimately associated with Connecticut, and Connecticut law does not apply to the dispute.

      Wherefore, for these reasons, Defendants respectfully request that the Court grant their

Motion to for Summary Judgment as to Plaintiff’s Amended Complaint in its entirety.



Dated: July 31, 2020                          Respectfully submitted,

                                              DEFENDANTS
                                              500 GROUP, INC. and PAOLO TIRAMANI


                                          By: /s/ Peter E. Strniste, Jr.
                                             Peter E. Strniste, Jr. (ct20830)
                                             pstrniste@grsm.com
                                             Robert M. Barrack (ct08422)
                                             rbarrack@grsm.com
                                             Gordon & Rees Scully Mansukhani
                                             95 Glastonbury Boulevard, Suite 206
                                             Glastonbury, CT 06033
                                             Telephone: (860) 278-7448
                                             Facsimile: (860) 560-0185




                                                 2
          Case 3:17-cv-01765-CSH Document 61 Filed 07/31/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of July 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s system.



                                               /s/Robert M. Barrack.
                                               Robert M. Barrack (ct08422)
                                               rbarrack@grsm.com
                                               Gordon & Rees Scully Mansukhani
                                               95 Glastonbury Boulevard, Suite 206
                                               Glastonbury, CT 06033
                                               Telephone: (860) 278-7448
                                               Facsimile: (860) 560-0185




                                                  3
